NUMBER 13-08-00644-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE CLYDE NUBINE



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Memorandum Opinion Per Curiam  (1)


 Relator, Clyde Nubine, filed a pro se petition for writ of mandamus in the above
cause on November 14, 2008, seeking to compel the District Clerk of Bee County to
perform her ministerial functions, including, inter alia, filing pleadings and rescinding filing
fees.   
	We do not have jurisdiction to grant the requested relief.  This Court does not have
mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is
necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon
2004); In re Washington, 7 S.W.3d 181, 182 (Tex. App.-Houston [1st Dist.] 1999, orig.
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.-San Antonio 1998, orig.
proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1
(Tex. App.-Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam) (mem. op).  	Relator has neither alleged nor shown that issuance of the writ is necessary to
enforce our jurisdiction.  Accordingly, the Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that we lack jurisdiction to consider this
matter.  The petition for writ of mandamus is therefore DISMISSED for want of jurisdiction. 
See Tex. R. App. P. 52.8(a).	


								PER CURIAM


Memorandum Opinion delivered and filed
this 20th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).